—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We conclude that Supreme Court properly set aside the verdict of no cause for action and granted partial judgment against defendant Paul I. Heslink on the issue of liability notwithstanding the verdict. As a matter of law, the cattle trailer was a trailer under Vehicle and Traffic Law § 156 and was required to have operational directional signals.
We further conclude that the court should have granted partial judgment against the remaining defendants on the issue of liability notwithstanding the verdict. Because Heslink was acting in furtherance of the partnership business at the time of the accident, his partner and the partnership itself are liable as well (see, Partnership Law §§ 24, 26; Pedersen v Manitowoc Co., 25 NY2d 412, 419; Caplan v Caplan, 268 NY 445). (Appeals from Order of Supreme Court, Chautauqua County, Gerace, J.—Set Aside Verdict.) Present—Pine, J. P., Fallon, Wesley, Callahan and Davis, JJ.